Citation Nr: 1132420	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968, and had subsequent periods of Army National Guard service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for back and psychiatric disabilities, to include anxiety and depression.  The record reflects his report of having back problems since service, and of suffering from psychiatric symptoms related either to being in confined spaces during service, or alternatively, due to his back disability.

As to his back disability claim, there is competent evidence showing he has a back disability.  April 2007 statements from Drs. Galen Smith and Eric Moffett reflect the Veteran's report of having back disability since the 1960s.  As to his psychiatric disability claim, in these reports, Drs. Smith and Moffett also recount the Veteran's report of having chronic back pain and suggest that his back disability may have played a role in his development of a psychiatric disability.  Neither examiner, however, offered any rationale in support of the statements.  In light of the Veteran's contentions and the state of the record, the Board finds that, pursuant to VA's duty to assist, he must be afforded VA examinations to determine whether such conditions began in-service or are related to military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the record suggests there may be additional relevant evidence that has not been obtained.  In an August 2008 statement, the Veteran reports that he was in receipt of disability benefits from the Social Security Administration (SSA).  Further, the Veteran's March 2007 claim form indicates that he commenced VA treatment in approximately February 2000; however, no records dated prior to January 2005 have been obtained, nor have any generated since December 2007.  Although not definitive, the private treatment records associated with the claims folder suggest the Veteran also receives regular private treatment, but the claims folder contains no records generated since February 2006.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the Board has no discretion and must remand the claims.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of (I) his in-service back injury/trauma or his in-service duties; and/or (II) his in-service and post-service acquired psychiatric and low back symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  Contact the Veteran, to ascertain any private physicians and/or facilities where he received any treatment for back or psychiatric disability, to include physicians E. Moffett, M.D., C. Pendola, M.D., and G. Smith, M.D., and the private Holston Valley Hosptial-Wellmont Health System, since February 2006.  Thereafter, undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

3.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's acquired psychiatric and low back conditions, dated (I) from February 2000 to January 2005 and (II) since December 2007.  Any negative response should be in writing, and associated with the claims folder.

4.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security Administration benefits and any medical records concerning that claim and, if any are provided in CD-ROM/digital format, all records should be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

5.  Thereafter, schedule the Veteran for an appropriate VA examination(s), to determine the current nature, onset and etiology of any low back condition.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the condition, including the Veteran's account of symptomatology, and all necessary tests should be performed.  Then the examiner is requested to diagnose all current back conditions.  For any diagnosed back disorder diagnosed, the examiner must state whether it is at least as likely as not that the condition (a) is related to service, to include lifting boxes of ammunition, or (b) had its onset during active military service.  In offering these impressions, the examiner should discuss the Veteran's competent report of back pain since service, his post-service occupational history, the report of a post-service motorcycle accident, and the April 2007 statements drafted by Drs. Moffett and Smith, M.D.  All findings and conclusions should be set forth in a legible report.  

6.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature, onset and etiology of any psychiatric disability found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology, and all necessary tests should be performed.  The examiner should diagnose all psychiatric disability found to be present.  Then for all diagnosed disorders, the examiner must state whether it is at least as likely as not that the condition (a) is related to service; or (b) had its onset during service. 

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's competent account of symptomatology, (II) a September 2004 private psychiatric examination report; (III) a November 2005 private treatment; (III) respective April 2007 statements from Drs. Moffett and Smith.  All findings and conclusions should be set forth in a legible report.  

7.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

